706 S.E.2d 255 (2011)
STATE of North Carolina
v.
Lamar Demond SMITH.
No. 333P08-2.
Supreme Court of North Carolina.
March 10, 2011.
Geoffrey W. Hosford, Wilmington, for Smith, Lamar Demond.
Amy Kunstling Irene, Assistant Attorney General, for Petitioner Lamar Smith.
G. Dewey Hudson, District Attorney, for State.


*256 ORDER

Upon consideration of the petition filed on the 22nd of November 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of March 2011."